t c memo united_states tax_court evert e and eva f berglund petitioners v commissioner of internal revenue respondent docket no filed date evert e berglund pro_se diane l worland for respondent memorandum opinion hamblen chief_judge respondent determined deficiencies in and additions to petitioners' federal_income_tax for the taxable years and as follows year additions to tax_deficiency a a sec sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- --- dollar_figure --- --- percent of the statutory interest due on the amount of the deficiency attributable to negligence unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure on date eva f berglund died in danville illinois on date respondent filed a motion to dismiss for lack of prosecution as to eva f berglund on date we granted respondent's motion to dismiss references to petitioner are to evert e berglund amounts determined to be due from petitioner will also be determined to be due from eva f berglund references to petitioner's spouse are to eva f berglund after concessions by respondent the remaining issues for decision are whether petitioner had taxable capital_gain in from the sale of approximately acres of farmland whether petitioner's spouse had taxable pension income of 1respondent has conceded that petitioner is not liable for the additions to tax for the year pursuant to the provision of sec_6661 and sec_6653 and b respondent has conditionally conceded that petitioner is entitled to various unclaimed deductions during the years in issue respondent's conditional concessions are contingent upon this court's finding that petitioner sold approximately acres of farmland in respondent has conditionally conceded that petitioner is entitled to previously unclaimed interest_expense deductions for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent has also conditionally conceded that petitioner is entitled to use previously unclaimed net_operating_loss deductions in the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively based on respondent's concessions and conditional concessions petitioner's income_tax liabilities for the years and are dollar_figure dollar_figure and dollar_figure respectively dollar_figure dollar_figure and dollar_figure for the years and respectively whether petitioner and his spouse had taxable social_security_benefits in in the amount of dollar_figure and whether petitioner has unreported taxable payments made by the u s department of agriculture pursuant to the soil conservation and domestic allotment act ascs in the amounts of dollar_figure and dollar_figure for and respectively background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly petitioner and his spouse resided in danville illinois at the time the petition was filed in this case on date petitioner and his spouse filed untimely joint federal individual income_tax returns for the years and with the collection_division of the district_director for internal revenue located in springfield illinois petitioner and his spouse prepared their joint federal_income_tax returns using the cash_receipts_and_disbursements_method of accounting petitioner and his spouse were engaged in farming operations during the years and petitioner's spouse was a retired school teacher for the state of illinois during the years and on date petitioner and his spouse mortgaged all of their illinois farmland to the federal land bank of st louis flb for the principal sum of dollar_figure the flb mortgage is a first lien against petitioner and his spouse's illinois farmland on date petitioner and his spouse obtained a second mortgage on all of their illinois farmland from the farmers home administration fha in the principal sum of dollar_figure on date petitioner and his spouse obtained a third mortgage on all of their illinois farmland from fha in the principal sum of dollar_figure petitioner and his spouse's illinois farmland was divided into seven tracts as of date tract sec_1 and of petitioner and his spouse's illinois farmland were held in fee simple title in the name of the first national bank of danville fnb as trustee under a_trust agreement dated date known as land trust no and tract of petitioner and his spouse's illinois farmland was held in fee simple title in the name of fnb as trustee under a_trust agreement also dated date known as land trust no the fnb land trusts nos and provided that fnb would manage the illinois farmland owned by petitioner and his spouse petitioner and his spouse were the beneficial owners of the property of the trusts on date petitioner and his spouse and their daughter and son-in-law eva l dunavan and joseph e dunavan executed a promissory note in favor of fnb in the amount of dollar_figure for the stated purposes of paying off a farm loan at second national bank of danville and for farm operating_expenses petitioner and his spouse pledged the following as collateral for the promissory note executed in favor of fnb on date assignment of beneficial_interest in the fnb land trust agreements nos and real_estate mortgages on big_number acres of indiana land loan agreements dated august and security_agreement dated date on machinery and crops and continuing guaranty of petitioner and his spouse and their daughter and son-in-law petitioner and his spouse defaulted on the promissory note to fnb as a result of petitioner and his spouse's default in fnb commenced a foreclosure sale of the assets that were pledged to guarantee the promissory note on date petitioner and his spouse and a representative of fha executed form fmha application_for partial_release subordination or consent wherein there is a partial_release of acres of petitioner and his spouse's illinois farmland approximately acres of petitioner and his spouse's big_number acres of illinois farmland were sold in a foreclosure sale in petitioner's basis in the big_number acres of illinois farmland was dollar_figure the proceeds from the foreclosure sale were dollar_figure which were distributed as follows dollar_figure was paid to fnb dollar_figure was paid for various closing costs and dollar_figure the remaining balance was paid to fha petitioner maintains the foreclosure sale was invalid because his property was transferred without either petitioner or his spouse's permission petitioner stated in his brief that he and his spouse sold acres of farmland to their daughter and son-in-law in july of for approximately dollar_figure this sale was allegedly a part of the foreclosure sale of approximately acres of petitioner and his spouse's real_estate on date petitioner and his spouse filed for voluntary bankruptcy under chapter in the u s bankruptcy court for the central district of illinois on date the bankruptcy court found petitioner and his spouse to be ineligible for relief under chapter and converted the case into a chapter proceeding on date the bankruptcy court denied petitioner and his spouse's motion requesting the return of their allegedly wrongfully converted farmland the bankruptcy court found that the foreclosure sale of approximately acres of illinois farmland was valid petitioner and his spouse appealed the bankruptcy court' sec_2the statutory_notice_of_deficiency in this case includes dollar_figure as the net_proceeds from the sale of petitioner and his spouse's farmland decision on date the u s district_court for the central district of illinois affirmed the bankruptcy court's decision petitioner and his spouse appealed the decision of the district_court to the u s court_of_appeals for the seventh circuit and their appeal was dismissed with prejudice by order dated date in a statement dated date attached to petitioner and his spouse's joint federal_income_tax returns for and petitioner and his spouse wrote that they had been the owners of big_number acres of farmland in illinois and big_number acres of farmland in indiana and that the first national bank has sold our equipment and our illinois buildings and all but acres of illinois land against our wishes in a statutory_notice_of_deficiency dated date respondent determined inter alia that petitioner and his spouse had sold approximately acres of farmland in according to respondent's computation the amount_realized on the sale was dollar_figure and their adjusted_basis was dollar_figure resulting in a long-term_capital_gain deduction of dollar_figure ultimately respondent increased their long-term_capital_gains by dollar_figure for subsequent to the issuance of the statutory_notice_of_deficiency and the filing of the petition in this case respondent verified that a portion of the proceeds from the sale of the farmland in totaling dollar_figure was applied by lending institutions to the interest_expense incurred on the outstanding loans to petitioner and his spouse and additional payments were applied by the lending institutions to the interest_expenses incurred on the outstanding loans in the total_amounts of dollar_figure for and dollar_figure for on their joint federal_income_tax returns for and petitioner and his spouse did not claim interest_expense deductions in the amounts of dollar_figure dollar_figure and dollar_figure respectively additionally petitioner and his spouse did not make any such claim as a part of their petition filed in this case subsequent to the issuance of the notice_of_deficiency and the filing of the petition in this case petitioner substantiated and respondent's counsel conditionally conceded that petitioner is entitled to net_operating_loss carryforwards into the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner and his spouse did not claim any net_operating_loss_deduction on their joint federal_income_tax returns for and additionally petitioner and his spouse did not make any such claims as part of their petition in this case on their joint federal_income_tax returns for and petitioner and his spouse reported receipt of pension income petitioner and his spouse attached to their federal_income_tax returns for and forms w-2p statement of receipts of annuities pension retired pay or ira payments from the state of illinois issued to eva f berglund reflecting in block of said form taxable pension payments of dollar_figure dollar_figure and dollar_figure respectively on their federal_income_tax returns for and petitioner and his spouse did not report as taxable any amount of pension income received by petitioner's spouse from her former employment as a school teacher petitioner and his spouse reported the receipt of dollar_figure in social_security_benefits on line 21a of their joint federal_income_tax return for but did not report as taxable any portion of those benefits on line 21b of their return on their joint federal_income_tax returns for and petitioner and his spouse did not report the receipt of income in the form of ascs payments in the amounts of dollar_figure and dollar_figure respectively petitioner admits that in ascs payments in the amount of dollar_figure were applied to the fha mortgage additionally in a power-of-direction dated date petitioner and his spouse stated that their agent fnb was holding the ascs contract and proceeds thereof petitioner filed his brief with various documents attached that had not been introduced at trial petitioner does not contest that his and his spouse's farmland was in fact sold rather petitioner contends that he and his wife were tricked into signing various documents when they obtained their loans petitioner's brief contains the following prayer of relief we beg and pray the courts will allow our real_estate and property to be returned to us as of date so our just bills can be paid we enter a motion and petition that the first national bank of danville of danville illinois and trustee james r geekie are guilty of discrimination and price fixing our real_estate and conversion of federal funds we enter a motion and petition of criminal_conspiracy for we are victimized in a fraudulent judgment scheme and corruption upon the courts and we ask for relief discussion petitioner bears the burden of establishing that respondent's determination of deficiencies as contained in the statutory_notice_of_deficiency is incorrect rule a 290_us_111 petitioner did not offer any testimony or documentary proof that the determinations of respondent in her statutory_notice_of_deficiency as modified by respondent's concessions and conditional concessions are incorrect petitioner attached documents to his brief that had not been admitted into evidence when this case was accepted as a fully stipulated case on date statements in briefs do not constitute evidence rule b on date the record of this case was closed accordingly we hold that the exhibits received from petitioner that were not offered at trial are not admitted into evidence and are not a part of the record issue sale of farmland sec_61 broadly defines gross_income as all income from whatever source derived sec_61 provides further that gross_income specifically includes gains derived from dealing in property the supreme court has repeatedly held that congress in broadly defining gross_income intended to tax all gains except those specifically exempted 348_us_426 sec_1_61-6 income_tax regs provides that unless specifically excluded by law gains realized on the sale of property are included in gross_income generally gain is the excess of the amount_realized over the adjusted_basis for the property sold sec_1001 the specific rules for computing the amount of gain_or_loss are contained in sec_1001 and the regulations thereunder petitioner did not offer any proof that the preceding recitation of the facts surrounding this case is incorrect on date petitioner petitioner's spouse and their daughter and son-in-law executed a dollar_figure promissory note in favor of fnb they gave among other things a mortgage on both the illinois farmland and the indiana farmland owned by petitioner and his spouse thereafter petitioner and his spouse defaulted on this promissory note in favor of fnb as well as the notes held by the senior lienholders on the illinois farmland as a result of these defaults approximately acres of the illinois farmland were sold in for the sum of dollar_figure the proceeds of the sale were divided as follows dollar_figure to fnb dollar_figure for closing costs and the balance of dollar_figure to fha fnb and fha applied dollar_figure of the sale proceeds to accrued unpaid interest_expense on petitioner's loans and the balance of dollar_figure was applied to the principal loan amounts none of the interest applications was reported as a business deduction on petitioner and his spouse's joint federal_income_tax return for petitioner's basis in the big_number acres of illinois farmland is dollar_figure accordingly his basis in the acres sold is dollar_figure sec_1_61-6 income_tax regs when part of a larger property is sold the cost or other basis of the entire property is equitably apportioned among the several parts and the gain realized on the part of the entire property sold is the difference between the selling_price and the cost or other basis allocated to such part as we previously stated because we hold that petitioner has not presented any evidence to establish that respondent's determination as modified by concessions is incorrect we need not address respondent's alternative contention that petitioner is collaterally estopped from relitigating that the sale had in fact occurred although we sympathize with petitioner for being forced to sell approximately acres of farmland against his will in due to his nonpayment of outstanding loans the fact remains that the property was sold despite petitioner's repeated litigation in courts in the states of illinois and indiana the bankruptcy court the district_court and the court_of_appeals for the seventh circuit no court has reversed the foreclosure sale of petitioner's real_estate petitioner and his spouse failed to report this foreclosure-sale transaction on their joint federal_income_tax return for accordingly we sustain respondent's determination with respect to this issue issue pension income sec_61 further elaborates on the sec_61 definition of gross_income by providing that gross_income specifically includes income from pensions see sec_1_61-11 income_tax regs petitioner and his spouse's returns for and show that petitioner's spouse received pension 3we note that respondent did not assert an increased deficiency in this case based upon the increased sale price of petitioner's farmland it does not appear that any increased deficiency will be generated as a result of the increased sale price of the property in this case because respondent has made various concessions and conditional concessions nevertheless we note that the deficiencies ultimately determined under the rule_155_computations are limited to the amount of the deficiencies respondent determined in the statutory_notice_of_deficiency income from the state of illinois the amounts reported on the and returns are the same as those listed on the forms w-2p attached to the returns the amount reported on the return is listed as dollar_figure not the dollar_figure listed in the attached form w-2p no amounts are listed as taxable pension income on the returns despite the statement in block of the forms w-2p that all of the pension income for each year is taxable petitioner bears the burden_of_proof on this issue petitioner has failed to establish that petitioner's spouse did not receive taxable pension income for and as determined by respondent accordingly we sustain respondent's determination with respect to this issue issue social_security_benefits there is no dispute between petitioner and respondent that petitioner and his spouse received dollar_figure of social_security_benefits in the only dispute is whether any of the benefits received by petitioner and his spouse are taxable the taxability of social_security_benefits is statutorily derived based upon the amount of gross_income as modified by sec_86 petitioner and his spouse received in sec_86 sec_86 provides that married taxpayers filing joint returns whose modified_adjusted_gross_income plus one-half of their social_security_benefits exceeds dollar_figure must include in income the lesser_of one-half of their social_security_benefits or one-half of the excess of their modified_adjusted_gross_income over dollar_figure because we have previously found various increases to petitioner's gross_income for the taxable_year we find that petitioner is required to include dollar_figure of the social_security_benefits in income sec_86 accordingly we sustain respondent's determination with respect to this issue issue unreported agricultural subsidy payments respondent determined that during the years and petitioner and his spouse or their agent fnb received ascs payments in the amounts of dollar_figure and dollar_figure respectively petitioner and his spouse did not report these ascs payments on sec_86 provides gross_income for the taxable_year of any taxpayer described in subsection b includes social_security_benefits in an amount equal to the lesser_of one-half of the social_security_benefits received during the taxable_year or one-half of the excess described in subsection b their and federal_income_tax returns payments to agricultural producers pursuant to the ascs constitute taxable_income to the recipients 171_f2d_42 2d cir 135_f2d_114 9th cir affg 47_bta_129 harding v commissioner tcmemo_1970_179 petitioner has offered no evidence to establish that the subject payments were not made to him or for his benefit instead petitioner has stated that he and his spouse directed the ascs payment of dollar_figure to be applied to his fha loan the ascs payments fall within the broad definition of gross_income in sec_61 accordingly we sustain respondent's determination on this issue to reflect the foregoing and concessions by respondent decision will be entered under rule sec_1_61-4 income_tax regs provides that farmers using the cash_receipts_and_disbursements_method of accounting shall include in gross_income for the taxable_year all subsidy and conservation payments received which must be considered as income
